Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 7, 1993, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 121/2 to 25 years, unanimously affirmed.
Viewed in the light most favorable to defendant, there is no reasonable view of the evidence that defendant acted recklessly and did not intend to cause serious physical injury, and thus the court properly refused to charge second-degree manslaughter as a lesser included offense (see, People v Randolph, 81 NY2d 868, 869). The evidence that, clenching a concealed weapon in his fist and without warning or provocation, defendant walked up to the victim, who was engaged in conversation, and drove his weapon two to three inches into the victim’s throat directly over the jugular vein, negated any theory of recklessness.
Since defendant did not request a new or reopened hearing and, indeed, expressly rejected such an offer by the court upon receipt of belatedly provided Rosario material, his current claim is both unpreserved and waived.
We have considered defendant’s remaining claims, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Andrias, JJ.